Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 remain allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yata (US 2010/0065115) in view Knoll et al. (US 2010/0186813).
Regarding claim 11, Yata discloses a solar cell assembly comprising:
an semiconductor layer (amorphous silicon layer 13) comprising: an upper surface, a solar cell portion (21) and a wing portion (22), wherein said wing portion (22) is electrically isolated (40) from said solar cell portion (21) [Figs. 1-4 and paragraph 0036];
a first electrical contact material (14) positioned on the upper surface of said solar cell portion (21) of the semiconductor layer (13) [Figs. 1-4]; and 
a second electrical contact material (14) positioned on the upper surface of said wing portion (22) of the semiconductor layer (13) [Figs. 1-4], 

However, Yata does not discloses that the semiconductor layer is a semiconductor wafer comprising an upper surface. 
Knoll teaches that it is well known in the art to use a crystalline semiconductor wafer as the semiconductor layer (3) instead of the amorphous silicon layer, wherein the wafer (3) comprises an upper surface  on which electrode (4) is formed [Figs. 1-2 and 4, and paragraphs 0054 and 0060].
	Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Yata by using a crystalline semiconductor wafer as the semiconductor layer as taught by Knoll because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  In addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 13, Yata discloses wherein said first electrical contact material (14) is spaced (40) at least 1.5 millimeters from said second electrical contact material (14) [paragraph 0079].
Regarding claim 14, Yata discloses wherein said first electrical contact material is spaced (40) at least 2 millimeters from said second electrical contact material [paragraph 0079].
Regarding claim 15, Yata discloses wherein said first electrical contact material is spaced (40) at least 2.5 millimeters from said second electrical contact material [paragraph 0079].
Regarding claim 16, Yata discloses wherein said first electrical contact material is spaced (40) at least 3 millimeters from said second electrical contact material [paragraph 0079].
Regarding claim 17, Yata discloses wherein both said first electrical contact material and said second electrical contact material comprise silver (14b) [paragraph 0045].

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yata (US 2010/0065115) in view Knoll et al. (US 2010/0186813), and further in view Ishikawa (US 2013/0299829).

Ishikawa further teaches a patterned upper electrical material (6/7) arranged in a grid pattern comprising a plurality of grid lines (6) extending from a bus bar (7) [Figs. 1-2].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to further modify the upper electrical material (14) in Yata to be arranged in a grid pattern comprising a plurality of grid lines extending from a bus bar as taught by Ishikawa because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 19, Yata discloses a tip (or end) of the upper electrical material (14) in cell portion (21) protruding toward the wing portion (22) [Fig. 4]. And, Ishikawa, as stated before, teaches the grid pattern comprising a plurality of grid lines (6) extending from a bus bar (7) [Figs. 1-2].
Regarding claim 20, Yata discloses an outer end (30) sandwiched between two adjacent grid lines (20) [Figs. 2-3], wherein the outer end (30) is positioned between the .

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/Primary Examiner, Art Unit 2815